[Cite as Dinan v. Dinan, 2014-Ohio-3882.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




SARAH S. DINAN,                                   :
                                                        CASE NO. CA2013-09-082
        Plaintiff,                                :
                                                              OPINION
                                                  :            9/8/2014
   - vs -
                                                  :

ADAM A. DINAN,                                    :

        Defendant-Appellee.                       :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                        DOMESTIC RELATIONS DIVISION
                             Case No. 05DR29815



Sarah S. Dinan, 860 Huntington Drive, Fishkill, New York 12524, plaintiff, pro se

David P. Fornshell, Warren County Prosecuting Attorney, Sarah C. McMahon, 500 Justice
Drive, Lebanon, Ohio 45036, for appellant, Warren County CSEA

Joseph R. Matejkovic, 8050 Becket Center Drive, West Chester, Ohio 45069-5018, for
defendant-appellee



        S. POWELL, J.

        {¶ 1} Appellant, the Warren County Child Support Enforcement Agency (WCCSEA),

appeals from the decision of the Warren County Court of Common Pleas, Domestic

Relations Division (Warren County Domestic Relations Court), dismissing its motion for

contempt filed against defendant-appellee, Adam Dinan, for his alleged failure to pay current
                                                                             Warren CA2013-09-082

child support and child support arrearages following his divorce from plaintiff, Sarah Dinan.

For the reasons outlined below, we affirm.1

       {¶ 2} This matter has a lengthy procedural history. As relevant here, Sarah and

Adam were married on February 19, 2001. Their relationship produced two children. On

December 2, 2005, Sarah filed a complaint for divorce. The Warren County Domestic

Relations Court subsequently issued a final divorce decree on July 28, 2006. As part of this

final divorce decree, Sarah was granted custody of their two children and Adam was granted

parenting time. The final divorce decree also ordered Adam to pay child support in the

amount of $2,500 per month, plus a two-percent processing fee, for a total monthly obligation

of $2,550. According to WCCSEA, this amount later increased to a total monthly obligation

of $3,060. At the time of their divorce, it is undisputed Sarah and Adam both lived in Ohio.

       {¶ 3} In September 2007, approximately one year after the Warren County Domestic

Relations Court issued its final divorce decree, Sarah and the children moved to

Massachusetts. A few months later, on March 13, 2008, the Warren County Domestic

Relations Court issued a decision decreasing Adam's total monthly child support obligation to

$746.03. Thereafter, in February 2011, Sarah and the children moved again, this time to

Fishkill, Dutchess County, New York. The Family Court for Dutchess County, New York

(Dutchess County Family Court) then granted a civil protection order to Sarah and the

children against Adam on November 21, 2011, thereby effectively suspending Adam's

parenting time.

       {¶ 4} Several months after the civil protection order was issued, the Warren County

Domestic Relations Court released a decision on June 27, 2012 increasing Adam's total

monthly child support obligation to $1,434.04. In the interim, however, Sarah had filed a



1. Pursuant to Loc.R. 6(A), we sua sponte remove this case from the accelerated calendar.
                                                   -2-
                                                                      Warren CA2013-09-082

petition under the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) with

the Dutchess County Family Court requesting a modification of the parties' parenting and

visitation schedule. In response, Adam filed a motion for contempt with the Warren County

Domestic Relations Court against Sarah alleging numerous instances when she allegedly

refused him his parenting time between November 2007 and April 2012. It is undisputed that

Adam's motion for contempt did not make any reference to child support or his child support

obligations. It is also undisputed that Adam's motion for contempt listed his current address

as Newport, Kentucky.

       {¶ 5} On July 23, 2012, Magistrate Yvonne A. Iversen with the Warren County

Domestic Relations Court held a hearing on Adam's motion for contempt. Following this

hearing, Magistrate Iversen issued a decision that specifically requested the parties to:

              brief the issue of whether this Court should exercise jurisdiction
              over the parties' children when they have not resided in Ohio for
              years and the State of New York issued a Civil Protection Order
              protecting the children from [Adam] in November 21, 2011.

Both parties filed their respective briefs as instructed on August 6, 2012. Again, neither party

made any reference to child support or Adam's child support obligations.

       {¶ 6} On August 10, 2012, Magistrate Iversen issued her decision, which stated, in

pertinent part, the following:

              Currently [Sarah] resides in Fishkill, New York. [Adam's]
              pleadings indicate that [he] resides in Newport, Kentucky.
              Neither party is currently a resident of the State of Ohio.
              Pursuant to the Court file, [Sarah] and the children have not
              resided in Ohio since 2007.

              Pursuant to Ohio Revised Code Section 3127.21 this Magistrate
              finds that Ohio is an inconvenient forum and this Magistrate finds
              that this Court shall decline to exercise its jurisdiction. This
              Magistrate finds that the State of New York is a more convenient
              forum.

              ***


                                              -3-
                                                                     Warren CA2013-09-082

              Therefore, New York has more current information and is more
              familiar with the recent facts of this case.

              Based upon all the evidence before the Court, this Magistrate
              finds that the State of Ohio and Warren County shall decline to
              exercise jurisdiction over the above captioned matter. The State
              of New York is ready willing and able to exercise such jurisdiction
              and this Magistrate finds that it is better able to do so.

After no objections to Magistrate Iversen's decision were filed, the Warren County Domestic

Relations Court adopted the decision in its entirety on August 30, 2012. No appeal was

taken from this decision.

       {¶ 7} Approximately one month later, on October 4, 2012, WCCSEA filed a motion

for contempt against Adam in the Warren County Domestic Relations Court for his alleged

failure to pay current child support and child support arrearages. Adam, however, moved to

dismiss the motion claiming jurisdiction over the entire case had been transferred to New

York, thereby rendering all actions in Ohio moot. After a number of continuances, a different

magistrate, Magistrate Jeffrey T. Kirby, held a hearing on WCCSEA's motion for contempt on

June 24, 2013. Thereafter, on June 28, 2013, Magistrate Kirby issued his decision overruling

Adam's motion to dismiss. In so holding, Magistrate Kirby stated:

              [W]hen Magistrate Iversen transferred jurisdiction she did so
              pursuant to R.C. 3127.21, which is part of the Uniform Child
              Custody Jurisdiction and Enforcement Act, meaning it was a
              transfer of the custody and visitation portion of this case.

Adam filed objections to Magistrate Kirby's decision with the Warren County Domestic

Relations Court on July 11, 2013.

       {¶ 8} On September 3, 2013, the Warren County Domestic Relations Court issued its

decision sustaining in part Adam's objections to Magistrate Kirby's decision. Specifically, the

Warren County Domestic Relations Court stated:

              [Adam] first objects to the Magistrate's finding of contempt,
              because [he] argues that this Court lacks jurisdiction over this
              matter. [Adam] argues that the Magistrate's decision filed August

                                              -4-
                                                                       Warren CA2013-09-082

              10, 2012 transferred the entire case to the State of New York.
              Additionally, [Adam] argues that because he resides in Kentucky
              and [Sarah] and the children reside in New York, this Court does
              not have jurisdiction over child support under R.C. § 3115.07(A).
              The Court reads the Magistrate's Decision filed August 10, 2012
              as transferring this entire matter to the State of New York, not
              just custody and visitation. However, if any question remains
              regarding jurisdiction, the Court hereby transfers child support
              jurisdiction to New York, as neither of the parties nor the children
              reside in Ohio at this time. From this point forward, this Court
              declines to retain jurisdiction over any matter related to this case.
              [Adam's] first objection is Sustained.

       {¶ 9} WCCSEA now appeals from the decision of the Warren County Domestic

Relations Court declining to retain jurisdiction, raising one assignment of error for review.

       {¶ 10} THE TRIAL COURT ERRED AS A MATTER OF LAW WHEN IT RULED THAT

OHIO LACKED CONTINUING JURISDICTION TO ENFORCE THIS CHILD SUPPORT

ORDER.

       {¶ 11} In its single assignment of error, WCCSEA argues the Warren County

Domestic Relations Court erred by dismissing its motion for contempt against Adam upon

finding it lacked continuing jurisdiction to enforce its child support order. We construe this as

a question regarding subject matter jurisdiction of the Warren County Domestic Relations

Court to rule on issues regarding child support and the interpretation and application of Ohio

law.

       {¶ 12} Generally, a trial court's decisions regarding domestic relations issues are

reviewed by an appellate court under the abuse of discretion standard. In re A.G.M., 12th

Dist. Warren No. CA2011-09-095, 2012-Ohio-998, ¶ 14, citing Blakemore v. Blakemore, 5
Ohio St. 3d 217, 219 (1983). However, "an appellate court reviews de novo the decision of

the trial court regarding the existence of subject matter jurisdiction, because such a

determination is a matter of law." Mulatu v. Girsha, 12th Dist. Clermont No. CA2011-07-051,

2011-Ohio-6226, ¶ 26, citing In re K.R.J., 12th Dist. Clermont No. CA2010-01-012, 2010-


                                               -5-
                                                                      Warren CA2013-09-082

Ohio-3953, ¶ 16.

       {¶ 13} Moreover, since this matter also presents a question of the interpretation and

application of Ohio statutory law, it is likewise subject to de novo review. Smoske v. Sicher,

11th Dist. Geauga Nos. 2006-G-2720 and 2006-G-2731, 2007-Ohio-5617, ¶ 21.                    In

conducting a de novo review, this court independently reviews the record without giving

deference to the trial court's decision. Wilson v. AC & S, Inc., 169 Ohio App. 3d 720, 2006-

Ohio-6704, ¶ 61 (12th Dist.) (stating questions of law are reviewed "de novo, independently,

and without deference to the trial court's decision").

       {¶ 14} As noted above, the Warren County Domestic Relations Court construed

Magistrate Iversen's decision as transferring "this entire matter to the State of New York, not

just custody and visitation." However, Magistrate Iversen's decision to decline jurisdiction

was based on the provisions of the UCCJEA as found in R.C. 3127.21(A). As that statute

specifically states:

              A court of this state that has jurisdiction under this chapter to
              make a child custody determination may decline to exercise its
              jurisdiction at any time if it determines that it is an inconvenient
              forum under the circumstances and that a court of another state
              is a more convenient forum. The issue of inconvenient forum
              may be raised upon motion of a party, the court's own motion, or
              at the request of another court.

       {¶ 15} As defined by R.C. 3127.01(B)(3), a "child custody determination" does not

include "an order or the portion of an order relating to child support or other monetary

obligations of an individual." Therefore, as the name implies, the provisions found in

UCCJEA only apply to judgments, decrees, or other orders that provide for legal custody,

physical custody, parenting time, or visitation with respect to a child, not to child support.

       {¶ 16} In addition, as R.C. 3127.21(D) provides:

              A court of this state may decline to exercise its jurisdiction under
              this chapter if a child custody determination is incidental to an
              action for divorce or another proceeding while still retaining
                                              -6-
                                                                       Warren CA2013-09-082

              jurisdiction over the divorce or other proceeding.

Accordingly, we find Magistrate Iversen's decision to decline jurisdiction under R.C.

3127.21(A) was in relation to those matters relating to child custody and parenting time only.

The decision of the Warren County Domestic Relations Court holding otherwise is hereby

reversed.

       {¶ 17} Our inquiry, however, does not end there for the Warren County Domestic

Relations Court also found "if any question remains regarding jurisdiction, the Court hereby

transfers child support jurisdiction to New York, as neither of the parties nor the children

reside in Ohio at this time." In so holding, the court relied on R.C. 3115.07(A), the Uniform

Interstate Family Support Act (UIFSA), which states:

              A tribunal of this state has continuing, exclusive jurisdiction over
              a child support order it issues as long as the obligor, individual
              obligee, or child subject to the child support order is a resident of
              this state, unless all of the parties who are individuals have filed
              written consents with the tribunal of this state for a tribunal of
              another state to modify the order and assume continuing,
              exclusive jurisdiction.

This provision, however, deals with the modification of a child support order, not the

enforcement of such an order. Moreover, after a thorough review of the statutory language,

nothing within the provisions of the UIFSA as codified by R.C. Chapter 3115 provides a

mechanism to transfer jurisdiction over a child support order to a court in another state.

       {¶ 18} Nevertheless, in reviewing case law regarding this issue from around the

country, "virtually all of the states that have ruled on this issue have held that when the

individual parties and child(ren) no longer reside in the issuing state," in this case Ohio, "that

state nonetheless retains the authority to enforce its order." Sidell v. Sidell, 18 A.3d 499, 511

(R.I.2011); see, e.g., Johnson v. Bradshaw, 86 A.3d 760, 764-765 (N.J.Super.2014) (finding

New Jersey retained power to enforce its child support order even though parties resided

elsewhere as the New Jersey order was the only order setting defendant's child support
                                               -7-
                                                                      Warren CA2013-09-082

obligation); Lattimore v. Lattimore, 991 So. 2d 239, 244 (Ala.App.2008) (holding "a state

retains jurisdiction to enforce a child-support order issued by a tribunal of that state even

after the obligor, the obligee, and the concerned child have all moved out of state"); Douglas

v. Brittlebank-Douglas, 45 P.3d 368, 374 (Haw.App.2002) (finding state retained jurisdiction

to enforce a child support order "as long as the order has not been modified by a tribunal of

another state").

       {¶ 19} Furthermore, as explained in a National Conference of Commissioners on

Uniform State Laws Model UIFSA Comment to Art. 2, § 206:

              A keystone of UIFSA is that the power to enforce the order of the
              issuing tribunal is not "exclusive" with that tribunal. Rather, on
              request one or more responding tribunals may also exercise
              authority to enforce the order of the issuing tribunal. Secondly,
              under the one-order-at-a-time system, the validity and
              enforceability of the controlling order continues unabated until it
              is fully complied with, unless it is replaced by a modified order
              issued in accordance with the standards established by [UIFSA].
              That is, even if the individual parties and the child no longer
              reside in the issuing state, the controlling order remains in effect
              and may be enforced by the issuing tribunal or any responding
              tribunal without regard to the fact that the potential for its
              modification and replacement exists.

(Emphasis added.)

       {¶ 20} In light of the foregoing, we find the Warren County Domestic Relations Court

erred by concluding it lacked the authority to enforce the child support order at issue here.

However, simply because the Warren County Domestic Relations Court could enforce the

child support order does not necessarily mean it was required to do so. Rather, our research

indicates that a trial court's jurisdiction to enforce a child support order under these

circumstances is permissive, not mandatory. See Sidell, 18 A.3d at 511 (finding "the

authority to enforce a child-support order is permissive" where the issuing court retains

jurisdiction to enforce the order after parties moved out of state); see also Lunceford v.

Lunceford, 204 S.W.3d 699, 707 (Miss.App.2006) (stating "until another state modifies a
                                              -8-
                                                                      Warren CA2013-09-082

Missouri child support order pursuant to UIFSA, a Missouri court may enforce a Missouri

child support order even if the obligor, obligee, and child all reside outside this state"). In

turn, whether a court decides to exercise its jurisdiction and authority to enforce the child

support order is purely discretionary and will not be reversed absent an abuse of discretion.

An abuse of discretion constitutes more than an error of law or judgment; it requires a finding

that the trial court acted unreasonably, arbitrarily, or unconscionably. Miller v. Miller, 12th

Dist. Butler No. CA2001-06-138, 2002-Ohio-3870, ¶ 8.

       {¶ 21} As noted above, the Warren County Domestic Relations Court determined that

even if it had some authority to act, which we find that it did, it nevertheless "declines to

retain jurisdiction over any matter related to this case." We find no abuse of discretion in the

trial court's decision.

       {¶ 22} As the record reveals, Sarah and the children have resided outside Ohio for

nearly seven years. Adam now also resides outside Ohio. Furthermore, it is undisputed that

the Dutchess County Family Court has properly retained jurisdiction over matters relating to

the parties' minor children. In turn, although the order has yet to be registered in New York,

we see no reason why the Dutchess County Family Court could not also resolve any issues

relating to Adam's child support obligations. See New York Family Court Act § 580-601 ("[a]

support order or an income-withholding order issued by a tribunal of another state may be

registered in this state for enforcement").

       {¶ 23} Moreover, based on their respective filings, neither Sarah nor Adam appear to

have any objection to the Dutchess County Family Court exercising jurisdiction in regards to

child support issues, as New York is now better suited to address the best interest of the

children. Again, this is not a request for a child support modification, but merely a request for

the enforcement of the child support order. Therefore, although we find the trial court

erroneously concluded that it lacked jurisdiction to enforce the child support order, we
                                               -9-
                                                                    Warren CA2013-09-082

nevertheless affirm the Warren County Domestic Relations Court's decision to decline

jurisdiction as that decision does not constitute an abuse of discretion.

       {¶ 24} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                            - 10 -